DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner prosecuting the case has changed.  Please direct all future correspondences to Primary Examiner Katherine Salmon. 
Priority
	This application, filed on December 26, 2019 claims priority to US Provisional Application No. 62/833,206, filed on April 12, 2019.
This action is in response to papers filed 3/28/2022.
Currently Claims 1-39, 41-48 are pending.  Claims 1-26 are withdrawn as being drawn to a non-elected subject matter. 
The following rejections are newly applied as necessitated by amendment or modified with response to arguetmsn follows.
This action is FINAL.  
Withdrawn Objections and Rejections
The objection to the specification made in the previous office action is withdrawn based upon amendments to the specification.
The objection to the claims, 35 USC 112b, 35 USC 103 made in the previous office action is withdrawn based upon amendments to the claims.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-37, 39, 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2015/031691 Publication date 3/5/2015) in view of Lai et al. (Langmuir cited on IDS). 
With regard to claim 27 and 37, Fan et al. teaches a method (system) of sequencing nucleic acid (p 2).  Fan et al. teaches that the system includes a fluidic channel with a polarity of sties for attaching (para 197-198).  Fan et al. teaches that coupled to the device includes a tempature control apparatus (para 12).  Fan et al. teaches that the temperature control can include programming changes in temperature over specified time intervals, which would include 3 temperatures that are at set points (nonoverlapping) (para 218-223).  Fan et al. teaches a plurality of sensors to detect magnetic field functions from MPNs (para 223 and 142). Fan et al. teaches at least one processor (para 221-223) and as such it is coupled to the device that includes the magnetic sensors and the temperature control device.  A processor is interpreted as a general machine that can execute instructions including the temperature control device.  
The temperature control device would control the contents of the fluidic channel and direct the temperature to a second temperature range at the points that is directed.  The magnetic sensors can be associated to a particular site for a first output of the magnetic field (para 12-15 and 195-200).  
With regard to claim 28, Fan et al. teaches applying a current to the magnetic fields (para 219).
With regard to claim 29, Fan et al. teaches that the temperatures are at different points (para 218-223), although Fan et al. does not teach that the first range is lower than the second and the second is lower than the third, this appears to be obvious design constraints of a temperature controller.  In particular temperature ranges can be altered based upon the sequencing method used and the temperatures needed for analyzing and amplifying the DNA for sequencing such as taught by Fan et al. 
With regard to claim 30,43,  Fan et al. teaches that the surface of the fluidic channel can have beads attached to the nucleic acids (para 291).
With regard to claim 31,44 Fan et al. teaches that the support can comprise divets, ridges or wells (para 176).  
With regard to claim 32-33 the claim states “The system recited in claim 27, wherein the machine-executable instructions that, when executed, cause the”.  This phrase is interpreted as optional as the instructions do not have to be executed. 
With regard to claims 34-35, 45-46, Fan et al. teaches resistive heating elements (heaters) and thermal interface (e.g. sensor) (para 212).  
With regard to 48, Fan et al. teaches applying a current to one or more of the magnets (para 219).  
Although Fan et al. does not particular provide that that this first detected magnetic field is detected while at the first temperature  and further does not teach a second output during a second temperature range, and further a third magnetic field with a third temperature range to determine the magnitude of the particular magnetic sensors (Claim 27).  Further, Fan does not teach MNPs that are characterized by a temperature below which the MNPs emit a magnetic field having a magnitude higher than and threshold and above MNPs that do no emit the magnetic field (claim 37). 
 	With regard to claim 27, Lai et al. teaches methods of analysis using microfluidic separation of magnetic and temperature responsive (3 ranges) to nanoparticles.  Lai et al. teaches that one can use a combination of MPs that emit magnetic fields having particular values compared to a threshold and using temperature ranges to move and analyze the separation of the nanoparticles (see magnetic property characterization and figure 4).  
	 With regard to claim 36 and 47, Lai et al. teaches sensors that apply and measure the magnetic field and as such teaches MR(figure 4).  
	With regard to claim 39, Lai et al. teaches the temperature is a blocking temperature (magnetic property characterization). 
 	With regard to claims 41-42, Lai et al. teaches comparison of the blocking temperature, temperature of the fluidic channel, and the magnetic field magnitude compare to thresholds (magnetic property characterization and figure 4 and stimuli responsive microfluidic separation system).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Fan to use the magnetic and temperature method steps of Lai in order to design mNPS that can be separated without comprising the surface and diffusion properties (first page).  The ordinary artisan would be motived to design such primers in order to provide a throughput separation technique for nucleic acid sequencing that does not comprise the properties of the surface used by Fan et al.  

  Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2015/031691 Publication date 3/5/2015) and  Lai et al. (Langmuir cited on IDS) as applied to claims 27-37, 39, 41-48 and in view of Xiang et al. (US Patent Application Publication 2005/0118102 Jun 2, 2005). 
Fan and Lai et al. teaches the recited system.  Although Fan and Lai do not teach use of the Curie temperature, Lai et al. teaches methods of using temperature for magnetic force on and off (figure 4).
With regard to claim 38, Cao et al. teaches that one can differniate populations of nanoparticles by Curie temperature (e.g. the temperature that the nanoparticule is not magnetized (para 29-35).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fan et al. and Lai et al. to use the Curie temperature of Xiang et al in order to separate and differentiate different populations attached to MNPs.  Xiang et al. teaches that as the nanoparticles are heated up to their curie temperature the particles lose their magnetic correlation and become paramagnetic (para 51).  Xiang et al. teaches that one uses Curie temperature to achieve optimized heating of the MPNs.  
CONCLUSION
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634